Per Curiam.
Cumberland Bank & Trust Company, Inc., one of appellants, is a banking institution, the charter of which permits cumulative voting. The appellee, G. Mark French, contends that at the annual meeting of stockholders held January 25, 1946, he was elected a director for 1946. He filed his petition for a writ of mandamus against the bank and the other appellants, who claim to have been elected directors at the same meeting, to compel them to admit him as a director for the year 1946. The appellants demurred to the petition and filed their answer. The answer averred that as a result of the voting the nine individual appellants were elected as directors and that the appellee was not elected.
The court entered an order overruling the demurrer, holding that a case for mandamus had not been made, but that under sections 3803 and 3804 of the Code it had summary *54power. It thereupon determined that the appellee had been elected as one of nine directors for the year 1946, and ordered the board of directors to determine by lot at its next meeting which of two named directors should vacate his position to make room for appellee, or make such other arrangement as the bank might determine necessary, so the appellee would be retained as a director.
The case was argued on January 8, 1947. The period for which the directors were elected has now expired, and the time for another annual meeting of stockholders to elect directors has heretofore arrived. The controversy from which this litigation developed has therefore ceased to exist, and no relief could now be granted. Consequently, the case is dismissed without costs to either party. Hankins v. Virginia Beach, 182 Va. 642, 29 S. E. (2d) 831.

Dismissed.